Name: 2002/311/EC: Commission Decision of 24 April 2002 repealing Decision 1999/462/EC recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2002) 1522)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  deterioration of the environment;  marketing;  health
 Date Published: 2002-04-25

 Avis juridique important|32002D03112002/311/EC: Commission Decision of 24 April 2002 repealing Decision 1999/462/EC recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (Text with EEA relevance) (notified under document number C(2002) 1522) Official Journal L 109 , 25/04/2002 P. 0028 - 0028Commission Decisionof 24 April 2002repealing Decision 1999/462/EC recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market(notified under document number C(2002) 1522)(Text with EEA relevance)(2002/311/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 2002/18/EC(2), and in particular Article 6(3) thereof,Whereas:(1) In accordance with Article 6(2) of Directive 91/414/EEC France received on 24 July 1995 an application from Otsuka Chemicals Co., United Kingdom, for the inclusion of the active substance alanycarbe in Annex I to Directive 91/414/EEC.(2) By Commission Decision 1999/462/EC(3) it was confirmed that, on preliminary examination, the dossier was "complete", that is it could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to Directive 91/414/EEC.(3) Member States where thereby given the possibility to grant provisional authorisations, for plant protection products containing alanycarbe, in accordance with Article 8(1) of Directive 91/414/EEC. No Member State has used this possibility.(4) France has indicated to the Commission that a detailed examination of the dossier revealed that several significant items of data required under Annexes II and III of Directive 91/414/EEC were not present. These were mainly in relation to environmental fate and ecotoxicology. Therefore the dossier in respect of alanycarbe cannot be regarded as complete.(5) Decision 1999/462/EC should be repealed.(6) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 1999/462/EC is repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 55, 26.2.2002, p. 29.(3) OJ L 180, 15.7.1999, p. 49.